Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19  and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 2 “ the resolver “ , line 5 “ the time domain “, line 6 “ the frequency domain”, line 8 “ the domain transforming unit “   lack antecedent basis .   Claim 18 line 3 “the rotation angle “.

Claim 20 last line “ based on a result of spectrum analysis” is not clear what the result is ?   



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 and 18   and 20 is  rejected under 35 U.S.C. 103 as being unpatentable over  JP2012-42411 cited by applicant  in view of (2004/0052523) Yadlowsky et al . 
JP 2012-42411 discloses resolver signal for error detection in resolver signals, see abstract and background discussed in current application.  JP 2012-42411 lacks disclosing a/d converter, domain converter, spectrum analyzer and error detector.   Yadlowsky discloses  in fig 1 a/d converter (20 ) , domain converter for converting from  domain to frequency domain , (22) ,  spectrum analyzer (24) and error detector  (26) .    See paragraph 13 of Yadlowsky et al.   It would have been obvious to one of ordinary skill in the art to combine the resolver signal of JP 2013-42411 with a/d converter and domain converter and spectrum analyzer and error detector of Yadlowsky et al for improved control and reduce effect of noise.   


Claims 2-17, 19 would be allowable if 112 problems were corrected.  Prior art does not disclose using frequency at maximum peak , and  instruction values .,  signal correction circuit, angle calculation circuit ,  two phase signal,  magnitude of spectrum,  signal to noise ratio ,  resolver/digital converter, ,   and first map and second maps .  
Prior art 4633423 discloses spectrum analyzer and frequency domain. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846